Francis McCafferty, plaintiff in error, by verdict of a jury was found guilty of the illegal possession of corn whisky, with his punishment assessed at a fine of $50 and confinement in jail for 30 days.
Two peace officers saw plaintiff in error in front of the State Capitol conversing with a third person, after which he drove away in an automobile, and the officers followed him. About a half mile east of the Capitol he left the road and drove into a field or vacant ground and meandered about in an uncertain manner and finally stopped. The officers came up to where the plaintiff in error was and made a search of the grounds thereabouts, and found a 5-gallon jug of whisky in the weeds, about 150 yards away.
The whisky was not in the possession of the plaintiff in error; he was not seen to have put it where it was found, nor to have taken anything from the spot where it was; no facts or statements were shown tending to prove that it had ever been in his possession, save only the suspicious movements of the plaintiff in error, as above related. The evidence is not sufficient to support the verdict.
The cause is reversed, with directions to dismiss.
DOYLE and EDWARDS, JJ., concur. *Page 182